DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6 and 8-10 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said towing tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said towing tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claims 8 and 9 were written to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 20100320781) in view of Miskech et al. (US 5876077).
Regarding Claim 1, Steiner discloses a lightweight bumper beam, comprising an elongated U-shaped monoblock cross member (11) provided at respective ends with an attachment portion (15, 16) for attachment to a body in white of a vehicle, the attachment portion comprising a crash box formed by reinforcing means (see 29).

Miskech et al. teaches a lightweight bumper beam comprising a cross member and attachment portions on respective ends (see, for example, fig, 7), the attachment portions provided with two elongated reinforcing means (212, 214) extending between an inner top surface of the elongated cross member and a bracket (216, 218) of said attachment portion, the two elongated reinforcing means arranged (see fig. 11) at a distance relative to each other to form a space therebetween, the distance being smallest at an intermediate portion (see 230 in view of fig. 12, where 230 would extend further inwards towards the space therebetween on 224) of the elongated reinforcing means, each of said elongated reinforcing means further provided with a depression (see fig. 12, 228; see also the arguments presented below), said depression extending over at least 60% of a length of each elongated reinforcing means. The depression(s) adding to the structural integrity.
As both Steiner and Miskech et al. teach similar structure of attachment portions comprising reinforcing means, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lightweight bumper beam of Steiner in view of the 
     
Regarding Claim 2, Steiner, as modified, discloses the lightweight bumper beam, characterized in that said two elongated reinforcing means (Miskech et al.; 212, 214) have each at least a partially curved inner and outer surface, the outer surface of the respective two elongated reinforcing means being directed towards each other and said distance being 

Regarding Claim 3, Steiner, as modified, discloses the lightweight bumper beam, characterized in that, each of said two elongated reinforcing means is made of sheet metal (Miskech et al.; see Column 3, lines 52-59) and has a general U-shape and is mounted (Steiner; see fig. 3) standing upwards, orthogonal to an inner upper and lower face of the attachment portion of the elongated U-shaped monoblock cross member (Steiner; 11) and stretches in a longitudinal direction of the vehicle.  

Regarding Claim 4, Steiner, as modified, discloses the lightweight bumper beam, characterized in that said elongated U-shaped monoblock cross member (Steiner; 11) further comprises, at each end of respective legs of the U, a rim (17, 18, 20, 21) forming part of and extending in the longitudinal direction and over a major portion or the whole length of the elongated U-shaped monoblock cross member.

Regarding Claim 5, Steiner, as modified, discloses the lightweight bumper beam, characterized in that said rim is bent in such a way that an edge (20, 21) thereof is directed parallel with respective legs of the U such as to form a hat-shaped lightweight bumper beam.

Claim 10, Steiner, as modified, discloses the lightweight bumper beam, characterized in that each of the attachment portions (Miskech et al.; see fig. 11) form a crash box attached to the body in white of the vehicle.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 20100320781) in view of Miskech et al. (US 5876077), as applied above in claims 1-5 and 10, in further view of Klimek (US 20110309606).
Regarding Claim 6, Steiner, as modified, discloses the lightweight bumper beam, but does not disclose a towing tube arranged in at least one of said spaces formed between said outer surface of said respective elongated reinforcing means.
Klimek teaches a crash box (3) comprising two elongated reinforcing means (11, 12), wherein a towing tube (see 7, 8) is arranged in a space between the two elongated reinforcing means. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lightweight bumper beam of Steiner, as modified, in view of the teachings of Klimek to include a towing tube in the space between the two elongated reinforcing means, as by doing so, the vehicle would be provided with a firmly anchored towing tube that conveyed the towing force into the body of the vehicle (Klimek; Paragraph [0014]).

Regarding Claim 9, Steiner, as modified, discloses the lightweight bumper beam, but does not disclose a towing tube that extends at least between said depression and said bracket of said attachment portion.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lightweight bumper beam of Steiner, as modified, in view of the teachings of Klimek to include a towing tube extending at least between the depression and the bracket, as by doing so, the vehicle would be provided with a firmly anchored towing tube that conveyed the towing force into the body of the vehicle (Klimek; Paragraph [0014]).

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. Regarding the arguments starting on page 2, the applicant states that reference number 228 of Miskech et al. referred to in the first office action does not disclose a depression, but instead discloses an outwardly extending elongated bump or bead (see Miskech et al.; column 5, lines 23-24).
The examiner contends that the bead 228 is a depression in the inner side of the elongated reinforcing means (212, 214), similar to the depression disclosed in the application. As can be seen from figure 12, the elongated reinforcing means 212 has an outwardly extending portion (228), the outwardly extending portion being extended outwards further than the surrounding area of the elongated reinforcing means 212 (see the definition of depression). Furthermore, beads, also known as crash box beads, are ditches, or depressions 
	The rejection is therefore maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616